LETTS, Judge,
specially concurring.
It is too easy for appellate judges to use hindsight and jump on lawyers’ allegedly poor performances. This being so, we should exercise judicial restraint whenever possible. However, on this particular occasion I have no reluctance in saying that the representation by the two lawyers, supposedly on Mary Wormley’s team, may have involved legal malpractice. Apparently Mary Wormley is an unsophisticated and uneducated woman who supposedly inherited this money (and much more) from the estate of the musical genius Scott Joplin. So far as the record showed at the time of these garnishment proceedings, she had not received even a third of it. I hope she will be independently advised of every possible remedy.